Title: To James Madison from Robert Montgomery, 30 April 1801
From: Montgomery, Robert
To: Madison, James


					
						Sir
						Alicante 30th. April 1801
					
					I had the honour of addressing you under the 31 Ulto. since which I have not received any orders from Government.  The merit of this is chiefly to cover copies of two letters which I received by the last Packet from Algiers dated the  of this month, & to which you will please be refered.  There has not appeared any Cruizers whatever on this Coast belonging to the Barbary States, but I have taken care to advertize all Masters of American vessels arriving at this or the adjacent Ports of the danger which at present seems to threaten.  I am with due respect—Sir your Obt. Huml. Servt.
					
						Robt. Montgomery
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
